Name: Council Regulation (EEC) No 1679/83 of 21 June 1983 amending Regulation (EEC) No 1039/82 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 165/4 Official Journal of the European Communities 24 . 6 . 83 COUNCIL REGULATION (EEC) No 1679/83 of 21 June 1983 amending Regulation (EEC) No 1039/82 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme Whereas the said cancellation means that the figure for the total volume of milk fats provided for in Regu ­ lation (EEC) No 1039/82 must be altered, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1979 Act of Accession , and in particular Article 6 (6) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Whereas Council Regulation (EEC) No 1 039/82 (4) provides under the 1982 food-aid programme for the supply of a quantity of butter or butteroil corre ­ sponding to 45 000 tonnes of butteroil ; Whereas Regulation (EEC) No 3535/82 (s) cancelled 3 238 tonnes of the 3 900 tonnes of milk fats allocated to UNRWA as food aid by Regulation (EEC) No 1040/82 (6) ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1039/82 is hereby replaced by the following : 'Article 1 A quantity of butter or butteroil corresponding to 41 762 tonnes of butteroil shall be made available to certain developing countries and specialized bodies under the 1982 food-aid programme.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No C 119 , 4 . 5 . 1983 , p. 6 . (3) Opinion delivered on 10 June 1983 (not yet published in the Official Journal). (4) OJ No L 120 , 1 . 5 . 1982, p. 5 . (5) OJ No L 371 , 30 . 12 . 1982, p. 5 . (6) OJ No L 120 , 1 . 5 . 1982, p. 7 .